On the Merits.
'Plaintiff contracted to do certain work for the defendant for $650. He also contracted to do certain other work for which he was to receive no stipulated price for which he-charges $1350, making his whole bill ■ $2000. He has received $1159 25, and ho sues for the balance, $840 75.
The defense is that the work was not worth the sum charged, and ■that it was not done in a workmanlike manner.
The plaintiff and his witnesses (who were his journeymen) all swear ■that the work was done; that it was done in a workmanlike manner, .and that it was worth the price charged.
The defendant and his witnesses swear that the work was not done in a workmanlike manner, and that it is not worth the sum charged. 'They say that’ the root leaked and the work was not well done. Plaintiff says that the slates were not good, and that the lumber upon 'which they were iilaced, as well as the lumber used in other work done •by him, was green and liable to shrink, and that the leak in the roof is attributable to the shrinkage and to the breakage of the slates caused by bricks and shells having been thrown upon them.
Defendant and his witnesses say the leak was caused by the unworkmanlike manner in which the slates were put on; and that most of the umber was selected by plaintiff.
*520In short, as is usual in such cases, each party and his witnesses swear directly contrary to the other. Under such circumstances, it is impossible to do absolute justice between the parties. Both complain of the judgment of the district court, and both may, perhaps, suffer. But if they do, it is their own fault. Their troubles would not have been difficult to arrange had they made a contract for the whole of the work, as they did for a portion of it.
On the whole, we see no reason to distrust the judgment, in so far as relates to the value of the work. There is, however, error in the judgment, which neglects to give a privilege on the building upon which the work was done, and, in this regard, it must be amended.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be amended, and that the plaintiff be decreed to-have a privilege upon the building upon which the repairs were made for the amount of the judgment rendered in plaintiff’s favor; and that, thus amended, it be affirmed; appellees to pay the cost in both courts.